BROWNING, J.
This is an appeal from final orders in which the trial court ordered A.G., the appellant, to pay restitution arising from offenses committed by her son, S.B., a juvenile. The appellant contends that the lower tribunal violated her fundamental due-process rights by ordering her to pay restitution without providing her with meaningful notice and an opportunity to be heard. Fuentes v. Shevin, 407 U.S. 67, 80, 92 S.Ct. 1988, 32 L.Ed.2d 556 (1972) (constitutional right to procedural due process requires, at minimum, adequate notice and an opportunity to be heard before a court can deprive an individual of his or her property). Finding the instant facts and issues indistinguishable in all material respects from those in S.B.L. v. State, 24 Fla. L. Weekly D1372, 737 So.2d 1131 (Fla. 1st DCA 1999), in which we also reversed the restitution order, we reverse the instant restitution orders and remand the case to the trial court to conduct further proceedings that comport with fundamental due process.
REVERSED and REMANDED for further proceedings.
JOANOS and PADOVANO, JJ„ CONCUR.